750 N.W.2d 590 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gregory Augusta POWELL, Defendant-Appellant.
Docket No. 135730. COA No. 272403.
Supreme Court of Michigan.
June 25, 2008.
On order of the Court, the application for leave to appeal the October 30, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the Court of Appeals for consideration of the issues raised by new counsel in the defendant's motion for reconsideration in that court.